Citation Nr: 1718400	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bilateral wrist disability to include wrist strains, carpal tunnel syndrome, and/or ganglion cysts (also referred to herein as a bilateral wrist disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1987 to November 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington, which, in relevant part, denied service connection for a bilateral wrist disability.  In September 2010, the Veteran filed a timely Substantive Appeal (VA Form 9).

The appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development, and has now returned before the Board on appeal.


FINDING OF FACT

The Veteran's bilateral wrist disability - variously diagnosed as ganglion cysts, strains, and carpal tunnel syndrome - was incurred in or was related to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral wrist disability, to include ganglion cysts, chronic strain, and/or carpal tunnel syndrome, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a bilateral wrist disability, arguing that his wrist pain and limitation of motion first manifested itself during service.  No specific in-service incident is cited.

VA law provides compensation payments to veterans for service-connected disabilities.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show no complaints of wrist pain in either the left or right wrist at enlistment.  The first record of the documented wrist pain in the Veteran's 20 year career was in a February 1998 Report of Medical History.

The Veteran filed for service connection in October 2007 for joint pain, and then added a claim for wrist pain in March 2008.  In June 2008, the Veteran was afforded his first of a series of VA examinations.  The examiner in the first VA examination concluded that there is no diagnosis for the Veteran's claimed bilateral wrist condition because there is no pathology to render a diagnosis.  The examiner did not have access to the Veteran's claims folder containing service treatment records, and therefore did not review it in tandem with the evaluation.

A VA Gulf War Guideline Examination (the Veteran's second examination), was afforded to the Veteran in June 2009.  The examiner performed range of motion tests and diagnosed the Veteran with bilateral wrist strains.  Like the first examination, the examiner did not review the claims folder due to apparent lack of access. 

In an August 2010 VA Form 9, the Veteran stated that he experienced problems with his extremities and wrists while serving.  He explained that his symptoms in service for his wrists were afterthoughts, in that he would go in for treatment of something else, and would simply mention his wrist pain without specifically seeking treatment for it.  He further stated that he was told by a doctor that he might have tendonitis or carpal tunnel syndrome, but that nothing was done at the time to address his wrist issues.

A third VA medical examination was afforded to the Veteran in February 2011.  The examiner performed a series of tests, including X-rays, and made no diagnosis regarding either wrist, nor commented on the previous bilateral wrist strain diagnosis.  As with the first two examinations, the examiner did not review the Veteran's claims folder.

In January 2014, a fourth VA examination was conducted on the Veteran.  The examiner performed physical tests and found mild right upper extremity paresthesias and/or dysesthesias, and mild, incomplete paralysis of the right radial nerve.  After the examination, the examiner diagnosed the Veteran with bilateral wrist strain and right carpal tunnel syndrome.  He opined that the disabilities are not related to service, citing the fact that no diagnosis was previously found.  He did not acknowledge the 2009 diagnosis of bilateral wrist strain.  It is unclear whether or not the examiner reviewed the Veteran's claim folder considering the report  diagnosis failed to acknowledge the previous diagnosis.

The appeal was remanded in April 2015, after the Board found that the last examination was inadequate due to the fact that the examiner did not address the 2009 diagnosis of bilateral wrist strain, nor whether it was related to the Veteran's other service-connected disabilities.  In Addition, the Board noted that the claims file appeared to be missing a folder that contained a portion of the Veteran's service treatment records.  Finally, the Board also found that the Veteran's claims folder was missing exhibits in support of his claim that were apparently attached the Veteran's 2010 VA Form 9 when it was originally submitted.  The Board instructed the RO to contact the Veteran and his representative in an effort to acquire the missing exhibits.

In compliance with the remand, an addendum medical opinion was provided in June 2016.  The examiner concluded that the Veteran's bilateral wrist disabilities, diagnosed as "wrist strains," were neither directly service-connected, nor secondary to the Veteran's other service-connected disabilities.  The Veteran's claims folder, including his service treatment records were also said to be reviewed "in detail."

The claims file reveals no record that the RO attempted to contact the Veteran or his representative regarding the missing exhibits as the Board had instructed in the remand.  Also, in the June 2016 Supplemental Statement of the Case (SSOC) denying service connection, the RO only discussed the Veteran's right wrist.  No discussion or rationale was provided regarding the Veteran's left wrist.  

      Analysis

Upon Board review, it appears that the missing file containing partial service treatment records is now associated with the Veteran's claims file.  Within the file there contains additional evidence, that when viewed together with the rest of the record, indicate that the Veteran clearly suffered from bilateral wrist issues for an extended period of time during service.  For example, as early as 1998, the Veteran's Report of Medical History documents symptoms of wrist pain, including numbness, tingling, and swelling.  More importantly, between at least February 2007, and May 2007, the Veteran's newly discovered service treatment records along with service treatments records already on record, reveal a documented diagnosis of bilateral ganglion cysts (also described in the record as "ganglion hand").  According to Dorland's Illustrated Medical Dictionary, this condition is defined as, "a benign  cystic tumor occurring on an aponeurosis or tendon, as in the wrist..."  Dorland's Illustrated Medical Dictionary 757 (32nd ed. 2012).  In the five medical opinions produced in regard to the Veteran's claimed disability, there is no discussion, commentary, or recognition regarding the bilateral ganglion cysts that were diagnosed in service.  

The Board acknowledges that there are documented records indicating that the Veteran's upper extremities were normal, that the Veteran's April 2007 retirement examination shows his upper extremities were normal, and that his June 2016 VA examination found no link to service.  Conversely, the Board also recognizes that there are many indications on the record that are contrary to these findings as mentioned above.  Considering  the apparently incomplete claims file available to the June 2016 examiner, the Board finds it to be inadequate and assigns little probative weight to the most recent medical opinion.  

While there still remains some uncertainty as to the exact diagnosis and etiology of the Veteran's current disability, VA has already expended significant resources in attempting to resolve the ambiguities.   Rather than remand this case and expend precious resources in furtherance of futile development, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current wrist disability is related to active service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral disability is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      Duties to Notify and Assist
      
Because the Veteran's claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

ORDER

Service connection for a bilateral wrist disability to include wrist strains, carpal tunnel syndrome, and/or ganglion cysts, is granted.



________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


